Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of invention (I) and species (1) drawn to claims 1-15 in the reply filed on 02/08/2022 is acknowledged.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/08/2022.

Applicant's arguments filed on 002/08/2022 have been fully considered but they are not persuasive, for the same reasons indicated in the Requirement for Restriction/Election mailed on 12/14/2021. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recite the limitation “a temperature monitor attached to a body of the subject” in line 2, and claim 8 recite the limitation “the temperature monitor is attached to the body of the subject” in line 2. The current claim language positively recites a body part of a human being, thus claiming non-statutory subject matter. In order to overcome this rejection, the claimed subject matter should be “adapted to” or “configured to” be attached to a body of the subject.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
 Limitation “heating element” in claim 6-8 and 13, the claims does not recite sufficient structure that corresponds to the claimed “heating element”.

Limitation “thermal contact” in claim 13, the claims does not recite sufficient structure that corresponds to the claimed “thermal contact”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite “a model used for predicting”, in lines 4 and 7, respectively, this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what the claimed “model” must or must not include, does it constitute software, hardware or a combination of software and hardware. The scope of the claim remains indeterminate because of the claimed “model”. The Examiner respectfully notes that for purpose of examination the limitation “model” will be interpreted as a mathematical formula. 

Claim 4 recite the limitation “a time” in line 4, this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be able to know if the claimed “time” is the same and/or different than the “plurality of time” in claim 1, or to the different type of times in claim 3. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “a time”.

Claim 5 recite the limitation “a plurality of times” in line 5, this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be able to know if the claimed “plurality of times” in claim 5 is the same and or different than the “plurality of times” in claim 1, and/or in claim 5 line 2. The scope of the claim remains indeterminate because of the claimed “plurality of times” in claim 5, line 5.
The Examiner respectfully notes that for purpose of examination the limitation “plurality of times” is the same as in claim 5, line 2.

Claim 10 recite the limitation “a body temperature” in line 9, this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed “body temperature” in line 9 is the same and/or different than the claimed “body temperature” in line 3.
The Examiner respectfully notes that for purpose of examination the limitation “body temperature” in line 9 will be interpreted as a different body temperature.

Claim 12 recite the limitation “a plurality of times” in line 6, this limitation is not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be able to know if the claimed “plurality of times” in claim 6 is the same and or 
The Examiner respectfully notes that for purpose of examination the limitation “plurality of times” is the same as in claim 12, line 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (US 20090074029).

As to claim 1 and 10, Yamamoto discloses a method and a temperature monitoring device (1, par.89, fig.1) for measuring body temperature of a subject, comprising: 
obtaining, by a temperature monitor/thermal sensor (sensor 1a, par.90, fig.1) attached to a body of the subject, a plurality of body temperature measurements at a plurality of times for the subject (obtaining T1, T2, T3, par.90, 97, fig.3 and 101, S4 in fig.102); and 
a microcontroller (prediction means 2 and control means 6, par.89, fig.1) configured to:

 predicting, by the temperature monitor, a body temperature of the subject based on the model (determining predictive value, S7 in fig.2, par.96, 103-104); and 
outputting, by the temperature monitor, the predicted body temperature as a current temperature reading (display predictive value in S8, or display actual measurement value in S11, in fig.2, par.99-100).

As to claim 2, Yamamoto discloses the temperature monitoring device, wherein the model comprises an exponential model for temperature (exponential equations in expression 4 in par.127, expression 5 in par.130, expression 6 in par.133, and exponential expressions in fig.7 and 8), and wherein determining the parameters of the model comprises determining values of a plurality of parameters in the exponential model (determining the values of the parameters in exponential expressions 4-6, and in fig.7-8).

As to claims 5 and 12, Yamamoto discloses a method and a temperature monitoring device, further comprising: 
continuing to obtain a plurality of body temperature measurements at a plurality of times after the predicted body temperature is outputted (upon going into the thermal equilibrium state while sensing the temperature, the control means 6 of the electronic detects that the sensed temperature having been fluctuating has attained a stable state S10, par.99, fig.2)(the Examiner respectfully notes that determining thermal equilibrium includes measuring plurality of temperatures and plurality time points); and 
updating the predicted body temperature based on the continued obtainment of the plurality of body temperature measurements at a plurality of times (as best in the flow chart in fig.2, if stability is not detected the predictive value will be updated until stability has been reached, then the actual stabled temperature will be displayed in S11, par.99-100, fig.2).

As to claim 6, Yamamoto discloses the temperature monitoring device, wherein the plurality of times comprises predetermined intervals (predetermined time for each time point, t1, t2, t3, par.101, fig.3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 20090074029), and in view of Abreu et al (US 200/90105605).

Yamamoto discloses the invention substantially as claimed above, but failed to explicitly teach a thermal contact configured to contact the body of the subject and a 

However Abreu discloses an analogous body temperature monitoring device/patch (abstract, fig.11, 16, 86-87), comprising a thermal contact (sensing surface of measuring portion of 2006 that transfers heat from heating element to the skin, par.743, end of par.788, par.790, par.795) configured to contact the body of the subject and a heating element (heating element at the sensing surface, par.790, par.795 and par.801) adjacent to the thermal contact, wherein the microcontroller is configured to activate the heating element coupled to the temperature monitor (a heating element 2298 which is adapted for periodical actuation for generating heat, par.801).

As these types of heating elements are well-known in the art, so it would have been obvious to one having ordinary skill in the art before the effective filing date to include a heating element in temperature sensor 1, taught by Yamamoto’s invention, in order to increases blood flow to the skin to provide stabilized and accurate temperature readings, as taught by Abreu’s invention, par.790.

Allowable Subject Matter
Claims 3, 8, 9, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791